Citation Nr: 1721189	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO. 10-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability for right knee replacement (previously rated as internal derangement, right knee) rated as 10 percent disabling prior to October 29, 2014; as 100 percent disabling from October 29, 2014, to December 1, 2015; and as 30 percent disabling from December 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida. During the course of the appeal, in a March 2015 rating decision, the RO granted the Veteran a 100 percent disability rating from October 29, 2014, to December 1, 2015, following right knee replacement surgery. The RO awarded a 30 percent disability rating for the Veteran's right knee disability from December 1, 2015. Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains for appellate review. See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In April 2014, after finding that the Veteran had timely requested a hearing, the Board remanded the issue in order to provide the Veteran with an opportunity for a hearing. A hearing was subsequently scheduled for July 11, 2014, but the Veteran failed to appear. Despite the contentions of the Veteran's representative in May 2017 correspondence, the Board finds that there is no evidence that the notice of said hearing was returned as undeliverable, nor any other indication that the Veteran did not receive notice of his scheduled hearing. His hearing request therefore is considered withdrawn. 38 C.F.R. §20.704 (d) (2016).


REMAND

The Board notes that the Veteran's most recent VA examination of his right knee occurred in May 2011. Since that date, the Veteran underwent total right knee replacement surgery in October 2014. He has not been provided a VA examination since his surgery. As such, a new VA examination is necessary to determine the current severity of the Veteran's service connected right knee disability. 

Also during the course of this appeal, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016). The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion, weight-bearing and non-weight-bearing, and that this should be done for both the joint in question and any paired joint. If such testing is not conducted, the examiner must explain why such required testing was not necessary.  On remand, the new examination must provide the necessary findings pursuant to the requirements as set forth in Correia, supra, or explain why these findings are not necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a qualified VA medical professional to determine the nature and severity of the Veteran's right knee disability, including the status of his disability after total knee replacement surgery. The entire claims file must be made available to, and reviewed by, the examiner. Any indicated studies, including x-ray studies, should be performed.

As part of this examination, the examiner must evaluate the range of motion for pain in both active motion and passive motion, and weight-bearing and nonweight-bearing scenarios, for both the joint in question and any paired joint. The examiner should specifically identify the points, if any, at which pain begins. If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should also state whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also provide an opinion concerning the functional impact of the service-connected right knee disability, both alone and combined with the Veteran's other service-connected disabilities, on the Veteran's ability to obtain and maintain substantially gainful employment. 

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claims. 38 C.F.R. § 3.655 (2016). 

3. After completing the above, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

